Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Hooper on 3/7/2022.

The application has been amended as follows:
With respect to claim 1, last line, replace “the coating” with --the clay--.
With respect to claim 7, lines 2-3, replace “(Px/C1-x), wherein x is from 0.1 to 0.5 s” with --“(Px/C1-x)v, wherein v comprises a volume of the intercalated mixture applied to the substrate and x is from 0.1 to 0.5.--

With respect to claim 25, line 1, replace “claim 23” with --claim 1--.
With respect to claim 28, lines 1-2, replace “clay platelets of the coating” with --plurality of clay platelets of the clay--.
Cancel claims 16-18, 20, 22-24, 26, 27, and 29.

Allowable Subject Matter
Claims 1-4, 6-9, 19, 21, 25, 28, and 30 are allowed.

Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Huffer (US 2013/0244024), Beall (US 5,552,469), and Spoerke (US 10,002,983) for the following reasons:
Huffer discloses modified sheet silicates for use in protecting metallic surfaces against corrosion comprising polycationic polymer, and in combination with Beall disclose that sheet silicates having intercalated with polycationic polymer has interlayer spacing within 0.50-10 nm.  However, the references fail to disclose that the sheet silicates (i.e., clay platelets) are oriented parallel to a substrate.
Spoerke discloses polymer-clay nanocomposite with oriented clay platelets, however, it only discloses exfoliated (fully delaminated) clay platelets which do not have the claimed interlayer spacing of 0.50-10 nm.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn